      Case 7:21-cv-00015 Document 16 Filed on 03/29/21 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                         March 29, 2021
                           UNITED STATES DISTRICT COURT
                                                                                       Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION


UNITED STATES OF AMERICA,             §
                                      §
VS.                                   §              CIVIL ACTION NO. 7:21-CV-015
                                      §
0.023 ACRES OF LAND, MORE OR LESS, et §
al,                                   §
                                      §
       Defendants.                    §

           NOTICE OF RESCHEDULING OF INITIAL PRETRIAL CONFERENCE

       The Initial Pretrial Conference (previously set for April 7, 2021) is hereby reset for May 5,

2021, at 9:00 a.m. before the Honorable Randy Crane, in the 9th Floor Courtroom, Bentsen Tower,

1701 West Business Highway 83, in McAllen, Texas.

       Counsel for Plaintiff is required to serve a copy of the Order for Conference and Disclosure

of Interested Parties previously entered in this case together with a copy of this Order upon

Defendant or Defendant’s counsel.

        SO ORDERED March 29, 2021, at McAllen, Texas.


                                                  ___________________________________
                                                  Randy Crane
                                                  United States District Judge




1/1
